           Case 1:20-cv-10244-KPF Document 35 Filed 08/17/21 Page 1 of 2




                                                      August 16, 2021

VIA ECF

Hon. Katherine Polk Failla
United States District Judge                                      MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Bravo, et al. v. Barone Steel, Inc., et al.
               Case No. 20-CV-10244 (KPF)

Dear Judge Failla:

       This firm represents the defendants in the above-referenced matter. I write with the consent
of counsel for the plaintiffs to respectfully request an additional four days, until Friday August 20,
2021, for the parties to submit their executed settlement agreement and letter motion for Court
approval in this case.

        The parties reached a settlement in principle at the mediation session held on June 30, 2021,
subject to the drafting and execution of a written settlement agreement. By Order dated July 2,
2021, the Court set a deadline of August 2nd for the parties to submit their executed settlement
agreement and joint letter motion for approval of the settlement. Defendants previously requested
a two-week extension of this deadline until today, which the Court granted. At this time, the parties
require four extra days in order to finalize such written agreement and have it signed by all parties
prior to submission to the Court. This is the parties’ second request for extension of this deadline.

                                                      Respectfully Submitted,

                                                          /s/Nils C. Shillito

                                                      Nils C. Shillito (NS-6755)

cc:    Michael Faillace & Associates, P.C. (via ecf)
          Case 1:20-cv-10244-KPF Document 35 Filed 08/17/21 Page 2 of 2
Application GRANTED. The parties shall file their completed settlement
agreement along with a joint letter regarding the fairness of the
settlement agreement on or before August 20, 2021, for this Court's
review in accordance with the FLSA and Second Circuit Law. See, e.g.,
Cheeks v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015).

Date:     August 17, 2021             SO ORDERED.
          New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
